Case 9:19-cv-81160-RS Document 242 Entered on FLSD Docket 03/16/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-81160-Smith/Matthewman

 

 

 

 

APPLE INC., ’ }
Plaintiff, FILED Bye D.C.
* MAR 16 2020
CORELLIUM, LLC, CLERRUS DIST CT. -
S.D. OF FLA. —-W.PB.
Defendant.

 

 

ORDER GRANTING CORELLIUM’S MOTION TO FILE
UNDER SEAL [DE 241]

THIS CAUSE comes before the Court on Defendant Corellium, LLC’s (“Corellium”)
Unopposed Motion to File Corellium’s Patches List under Seal (“Motion”) [DE 241]. Being fully
advised in the premises and noting that Plaintiff Apple Inc. does not oppose the relief sought, it is

ORDERED AND ADJUDGED that Corellium’s Motion [DE 241] is hereby GRANTED.
Corellium is given leave to file its Patches List under seal. The sealed materials shall remain under
seal until further Court order.

DONE AND ORDERED this 16" of March, 2020, at West Palm Beach, Palm Beach

County in the Southern District of Florida.

 

Hill Yast dew
WILLIAM MATTHEWMAN
United States Magistrate Judge

 
